

117 HR 4039 IH: Advancing Facial Recognition Technology Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4039IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Carter of Georgia (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce and the Federal Trade Commission to conduct a study on facial recognition technology, and for other purposes.1.Short titleThis Act may be cited as the Advancing Facial Recognition Technology Act.2.Facial recognition technology study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of facial recognition technology on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall do the following:(A)Conduct a survey of the facial recognition technology industry through outreach to participating entities to—(i)establish a list of the industry sectors that develop, promote, and use facial recognition technology;(ii)establish a list of public-private partnerships focused on promoting the development, adoption, and use of facial recognition technology;(iii)provide a description of the ways entities or industry sectors develop, use, or promote the use of facial recognition technology; and(iv)provide a description of the advantages of the widespread adoption of facial recognition technology, as well as identify any concerns the use of such technology may present.(B)Conduct a survey of the Federal activity related to facial recognition industry technology to—(i)establish a comprehensive list of Federal agencies asserting jurisdiction over entities and industry sectors identified under this section;(ii)identify all interagency activities related to facial recognition technology;(iii)develop a brief description of the jurisdiction and expertise of the Federal agencies as it relates to facial recognition technology; and(iv)identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by each Federal agency related to facial recognition technology.(C)Conduct an international survey of other countries to establish a compendium of at least 10 and not more than 15 countries consisting of each country’s national strategy on facial recognition technology to determine where the United States ranks with respect to the development, promotion, and adoption of facial recognition technology.(D)Conduct a survey of the marketplace and supply chain of facial recognition technology to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(E)Identify potential concrete harms to individuals related to the use of facial recognition technology.(F)Identify any Secretary and Commission action related to facial recognition technology.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary and the Commission, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to the development and adoption of facial recognition technology;(B)develop and implement a comprehensive plan to promote the growth of the development and adoption of facial recognition technology;(C)develop policies that States can adopt to encourage the development and adoption of facial recognition technology;(D)develop a national strategy to advance the position in the world of business sectors in the United States on the development and adoption of facial recognition technology;(E)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of facial recognition technology; and(F)develop legislation to accomplish such recommendations.